DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-11 are rejected for their dependency on claim 1.

Regarding claim 6, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 11, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al. (US 2015/0357892 A1).
RE claim 1, Nakano teaches a rotor 11 of an electric machine (Figs.9, 10 and ¶ 259), in particular an electric motor (¶ 259), the rotor 11 comprising: a rotor body 12 circumferentially surrounding a shaft 14; and at least two magnets 13, each of the at least two magnets 13 being arranged within a radially extending pocket (P) (see 


[AltContent: textbox (Running slot (S))]
[AltContent: arrow][AltContent: textbox (Pocket (P))]
[AltContent: textbox (Pocket (O))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    902
    749
    media_image1.png
    Greyscale





RE claim 4/1, Nakano teaches a clearance fit is created between each pocket and the associated magnet and/or wherein the magnets 13 are magnetized in the tangential direction (Figs.9, 10).

RE claim 5/1, Nakano teaches each chamber is filled with a paramagnetic or diamagnetic filler, in particular epoxy resin, and/or wherein the rotor body 12 is a laminated core (¶ 123).

RE claim 6/1, Nakano teaches each pocket (P) has a radially outer opening (O) (see annotated Fig.10 above), a cross section of which is in particular trapezoidal (Figs.9, 10).

RE claim 10/1, Nakano teaches a structurally identical second rotor body (11c1, 11c2), which is joined to the rotor body in the axial direction (Fig.10), wherein the pockets (P) of the rotor body and of the second rotor body are offset to one another in the tangential direction (Fig.10).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Yoshizawa et al. (US 2014/0111053 A1).
RE claim 2/1, Nakano has been discussed above. Nakano does not teach the cross section of each chamber is rounded or is a regular polygon.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano by having the cross section of each chamber is rounded or is a regular polygon, as taught by Yoshizawa, for the same reasons as discussed above.
Furthermore, since such a modification would have involved a mere change in the size or shape of a component. A change in size or shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 E 3SPQ 237 (CCPA 1955).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Kim et al. (US 2018/0226850 A1).
RE claim 7/1, Nakano has been discussed above. Nakano does not teach the rotor body comprises an axially extending first hollow cylinder and an axially extending second hollow cylinder, which is arranged in the radial direction between the first hollow cylinder and the chambers, wherein the first hollow cylinder and the second hollow cylinder are connected to one another by radially extending spokes.
Nakano teaches rotor body comprises an axially extending first hollow cylinder 22 and an axially extending second hollow cylinder 28 (it is noted that the first/second portions 22 and 28 are cylinder because they are in circular shape, any core with specific thickness and circular shape would necessary be a cylinder), which is arranged . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Mader et al. (US 2013/0241338 A1).
RE claim 9/1, Nakano has been discussed above. Nakano does not teach the magnets are cuboid.
Mader evidenced that cuboidal (¶ 33) is well-known basic shape being utilized for magnet in rotor (¶33), such basic shape can be utilized for easy manufacturing and reduced cost.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano by having the magnets to be cuboid, as taught by Mader, for the same reasons as discussed above.
Furthermore, since such a modification would have involved a mere change in the size or shape of a component. A change in size or shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 E 3SPQ 237 (CCPA 1955).

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
RE claim 8/7, the prior-art does not teach, inter alia, the spokes run radially and tangentially, and / or wherein the rotor body has an axially extending third hollow cylinder, which is arranged in the radial direction between the first hollow cylinder and the second hollow cylinder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THOMAS TRUONG/Primary Examiner, Art Unit 2834